DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Vinson et al. (US 2016/0068784 A1).
Regarding claims 1-8,  Vinson teaches cleaning composition (6, 38) comprising a first surfactant in amount of 0.01-99 wt.%; [6, 38], consisting of mixtures of formulas (I) and (II) wherein m and n are between 0 and 16 and m + n = 11 in the amount of 50-100 wt.% from which 0.001-25 wt.% is that of formula (II); [41].  The n is also taught as n= 0, 1, 2 for formula (II) in the amounts of at least 25 to at least 40 wt.%; [41], wherein the X is a hydrophilic moiety; [40-41, 38].  As is shown above there are a significant overlap of the m and n values resulting the claimed isomers of the formulas (I) and (II) obvious.                         
    
    PNG
    media_image1.png
    203
    495
    media_image1.png
    Greyscale


With respect to the limitations of claims 2 to 8, and the corresponding amounts of the first surfactant mixture in an instantly claimed values of n and n+m in formula (I), Vinson teaches, in details, that the above claimed quantities for the mixture is obtained experimentally by varying the reaction conditions such as temperature, pressure concentrations of initial reactant molecules (feedstock) and catalysts (i.e. types and amounts); [58-67].  Consequently, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the above polymerization proportions to achieve the desired pH through routine experimentation for best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir), [MPEP 2144.05]. 
Regarding claim 9,  Vinson teaches the X being sulfate, sulfonate, polygluconates, glycerol ether sulfate. diglycolamide sulfate etc..; [44].
Regarding claims 10-17,  it should be noted that the instantly claimed “second surfactant” similar to the above claim 1, is provided from combination of formulas (III) and (IV) with an only difference in which the integer n is  6 ≤ m ≤ 9 instead of  6 ≤ m ≤ 11 (for claim 1) and n is the same  0 ≤ m ≤ 5.  Note that the formulas (III) and (IV) are same as formulas (I) and (II) with the only abovementioned minor difference for m.  As similarly stated above (for claims 2-8) the amounts of specifically selected/claimed isomers of (III) and (IV) in first and second surfactants (and thus the composition) are obtained via routine laboratory experimentation which is an obvious practice in the art which does not impart patentability.  This is achieved with the motivation of producing a composition with an intended functional cleaning efficacy.
Regarding claims 18-20,  Vinson teaches the X being sulfate, sulfonate, polygluconates, glycerol ether sulfate. diglycolamide sulfate etc..; [44].  Detergent composition comprises first surfactant in amount of 1-75 wt.% and second surfactant in amount of 2-35 wt.%; [115], with considerably obvious overlap in view of instantly claimed amounts.
Regarding claims 21-24,  Vinson teaches the said detergent composition is a form selected from liquid laundry, laundry rinse additive, multiphase unite dose, pouch, gel, tablets and the likes, contained in or on porous substrate or nonwoven sheets (i.e. fibrous material); [35], comprises xanthan or gellan gums, hydroxyethyl cellulose and biomaterials in the amount of 0.001-5 wt.%; [167],  wherein X has been neutralized with KOH, NaOH, LiOH or Mg(OH)2 ; [45].                                   

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

I)-	Claims 1-24 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 4, 5 and 14 of copending Application No. 17/541,312 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because;
Claim 1 corresponds to claims 1 of copending “312” which are not identical but are similar in scope.
Claim 1 corresponds to claims 14 of copending “312” which are not identical but are similar in scope.
Claim 19 corresponds to claims 4 and 5 of copending “312” which are not identical but are similar in scope.  It should be noted that that the instantly claimed amounts of first and second surfactants do embody their ratios by weight as stated on claims 4 and 5 above.

II)- 	Claims 1-24 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 15 and 4-5 of copending Application No. 17/541,315 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because;
Claim 1 corresponds to claims 1 of copending “315” which are not identical but are similar in scope.
Claim 1 corresponds to claims 15 of copending “315” which are not identical but are similar in scope.
Claim 19 corresponds to claims 4 and 5 of copending “315” which are not identical but are similar in scope.  It should be noted that that the instantly claimed amounts of first and second surfactants do embody their ratios by weight as stated on claims 4 and 5 above.

III)- 	Claims 1-24 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 14 of copending Application No. 17/541,316 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because;
Claim 1 corresponds to claims 1 of copending “316” which are not identical but are similar in scope.
Claim 1 corresponds to claims 14 of copending “316” which are not identical but are similar in scope.

The above are  provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.                                     

                                       Relevant art cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO form 892.


Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Mohammad Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 9 AM- 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.R.A./

Examiner, Art Unit 1767
2022/11/17

/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767